Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Gregory Hermanson on April 4, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (
Claims 1 and 17 are amended as follows.
(Currently Amended) A controller for an autonomous machine coupled to a plurality of sensors generating input data, the controller comprising: 
a first neural network deployed on the autonomous machine, trained with a first training data set and configured to generate first output data after processing a set of input data; 
a second neural network deployed on the autonomous machine, trained with a second training data set and configured to generate second output data after processing said set of input data, the first and second neural networks being executed simultaneously; and
a comparator receiving and comparing the first output data and second output data, the comparator configured to detect a minimum difference between the first and second output data and produce a result,
a counter for counting instances of the comparator detecting the minimum difference between the first and second output data, wherein the controller stops using the first output data to control the autonomous machine when the counter counts more than a predetermined number during a predetermined time period,
wherein the controller controls the autonomous machine using the first output data and [[a]] the result of the comparator. 

17. (Currently Amended) A controller for an autonomous machine coupled to a plurality of sensors generating input data, the controller comprising: 
a first neural network deployed on the autonomous machine, trained with a first training data set and configured to generate first output data after processing a set of input data; 
a second neural network deployed on the autonomous machine, trained with a second training data set and configured to generate second output data after processing said set of input data, wherein the first and second neural networks being executed simultaneously; 
a comparing means for comparing the first output data and second output data, wherein the comparing means is further configured to detect a minimum difference between the first and second output data and produce a result; 
a counting means for counting instances of the comparator detecting the minimum difference between the first and second output data,
wherein the controller controls the autonomous machine using the result of the comparing means, and 
wherein the controller stops using the first output data to control the autonomous machine when the counter counts more than a predetermined number during a predetermined time period. 

				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1, 3-9, 11-17 & 19-20 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 9 and 17 describing stopping using the first output data to control the autonomous machine when the count of instances of the detected minimum difference between the first and second output is more than a predetermined number during a predetermined time period. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124